Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 30, 2020

                                    No. 04-20-00394-CR

                                Rosendo V. MALDONADO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR5600
                       Honorable Stephanie R. Boyd, Judge Presiding

                                         ORDER
      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on September 30, 2020.


                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.


                                              _____________________________
                                              Michael A. Cruz, Clerk of Court